Citation Nr: 0827305	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-27 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for residuals of cold 
injury to the lower extremities. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to 
April 1947 and from March 1948 to October 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied service connection for 
residuals of cold injury to the lower extremities and for 
prostate cancer.  

In May 2006, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO in Detroit, 
Michigan, a transcript of which has been associated with the 
claims folder.  Although a personal hearing before a Veterans 
Law Judge was scheduled for October 2007, and the veteran was 
notified of that hearing date in a September 2007 letter, the 
veteran failed to appear at that hearing.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has a current disability of prostate cancer, 
but he did not incur prostate cancer during his active 
military service, and there is no relationship between his 
prostate cancer and his active military service.   

2.  The veteran does not have a current disability of 
residuals of cold injury to the lower extremities, he did not 
incur any cold injury to the lower extremities during 
service, and there is no relationship between any current 
condition of his lower extremities and his active military 
service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of cold 
injury to the lower extremities have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

2.  The criteria for service connection for prostate cancer 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists;  (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

A.  Prostate cancer

The veteran has been diagnosed with prostate cancer, so the 
first requirement for service connection has been met on this 
record.  

But the record does not show that he incurred prostate cancer 
during service.  There are no records of prostate complaints 
during service.  There are no findings of prostate 
abnormalities during service.  On his May 1967 retirement 
examination, the veteran did not indicate any prostate 
problems and the examiner found his genitourinary system to 
be normal. There is no post-service evidence that indicates 
the veteran incurred prostate cancer during service. 

The veteran claims that he incurred prostate cancer as a 
result of 1955 radiation exposure in Nevada as part of 
Operation TEAPOT.  Certain cancers identified in 38 C.F.R. § 
3.309(d)(2) will be presumed to have been incurred during 
service if the veteran was an onsite participant for tests 
conducted by the United States, one of which is Operation 
TEAPOT.  See also 38 C.F.R. § 3.307 (presumption provision).   
Thus, to establish that presumption, the record must show 
that the veteran has manifested one of the cancers listed in 
38 C.F.R. § 3.309(d)(2) and was an onsite participant of 
Operation TEAPOT.  

The record does not show either of those requirements.  
First, prostate cancer is not one of the diseases for which 
the inservice incurrence presumption applies with respect to 
radiation exposure.  38 C.F.R. § 3.309(d)(2) (specific list 
of cancers does not include prostate cancer).  Thus, the 
presumption that the cancer was incurred during service is 
not applicable here. 

But merely because the presumption is not applicable does not 
mean that the veteran is precluded from establishing by 
direct evidence that his radiation exposure during service 
caused his prostate cancer.  This record, however, contains 
no evidence that the veteran was ever exposed to radiation.  
Neither his personnel records nor his service treatment 
records reflect any radiation exposure.  The veteran 
submitted a May 1983 letter from a program manager of the 
Nuclear Test Personnel Review program to establish radiation 
exposure.  But that letter clearly is a response to a request 
for further information about Operation TEAPOT.  It does not 
reflect any official determination that the veteran had 
participated in that testing.  

On the other hand, the record is replete with evidence that 
the veteran was not an onsite participant in the testing of 
Operation TEAPOT.  Operation TEAPOT was conducted from 
February 18, 1955, through June 10, 1955, in Nevada.  The 
veteran's personnel records show that he was stationed in 
Great Britain during the entire period of Operation TEAPOT.  
His foreign service records show he was assigned to the 
Overseas Command in England from August 1954 to 
February 1956.  His personnel records include July 1954 
orders to report to New Jersey for further shipment to U.S. 
Air Forces Europe and August 1954 orders to report to 
Southampton, England.  A December 1966 DA Form 3027 (U.S. 
Army Request for National Agency Check) lists the veteran's 
address from August 1954 to March 1956 as Green Ham Common, 
England.  In July 1955, the veteran was issued a Certificate 
of Achievement for Reading, Arithmetic, and Language from the 
Education Office, APO 167. 
 
There is nothing in the veteran's claims folder, apart from 
his assertion, to show that he was in Nevada during 1955.  
Lay evidence can be provided by a person who has no 
specialized education, training, or experience, yet who has 
knowledge of  the facts or circumstances at issue and conveys 
those matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  A lay person would 
certainly be competent to testify that he was part of a 
particular operation.  

But it is the responsibility of the Board to weigh the 
evidence and determine where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  In determining the weight to be assigned to 
competent evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

The Board finds that in light of the varied entries in his 
personnel file that make clear he was stationed in England at 
the time, the veteran's lay statements that he was a part of 
Operation TEAPOT are incredible and entitled to no weight at 
all.  As a result, there is no evidence that the veteran 
incurred prostate cancer during his active military service.  

Finally, there is no competent evidence establishing a 
relationship between his prostate cancer and any disease, 
injury, or event during active military service.  The opinion 
of the veteran, a lay person, is not competent evidence as to 
the etiology of his prostate cancer.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  With only the first requirement for service 
connection established, service connection must be denied. 

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But when, as here, the evidence against the claim 
is much greater than that in favor, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

B.  Residuals of cold injury to the lower extremities 

A veteran cannot qualify for service connection without a 
medical finding of a current disability.  Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  

The veteran has no current disability of residuals of cold 
injury to the lower extremities.  The July 2006 compensation 
and pension (C&P) examiner did not diagnose the veteran with 
any residuals of cold injury to his lower extremities.  His 
VA medical treatment records do not reflect a disability of 
residuals of cold injury to the lower extremities.  

The record does show that the veteran has sought medical 
treatment for his peripheral neuropathy arising from his 
diabetic condition.  And the C&P examiner found that he has 
degenerative arthritis of the left knee and mild arthritis of 
the metatarsal joints of both feet.  But there is no evidence 
of residuals of cold injury to his lower extremities.  With 
no evidence of a current disability, the veteran's service 
connection claim for residuals of cold injury to the lower 
extremities must be denied.  

In any event, even if the veteran had a current disability, 
the record contains no evidence that the veteran incurred a 
cold injury to his lower extremities during service.  In an 
October 2005 statement, the veteran stated that in Korea, he 
was exposed in 1950 to cold weather exposure numbness [sic].  
No details were provided.  

The veteran's personnel records show that he served in Korea 
for a little longer than one year, from July 1950 to 
August 1951.  No service treatment records reflect complaints 
of, or treatment for, cold injury to the veteran's lower 
extremities.  A physical examination was conducted in 
October 1951.  On the report of medical history, the veteran 
checked the box indicating that he had never had foot trouble 
and the report of medical examination indicates that his 
lower extremities were normal and his feet were normal.  The 
examiner recorded that the veteran stated he had been in good 
health for the past several years.  Another examination was 
conducted in January 1952.  Once again, the veteran indicated 
that he had never had foot trouble.  No foot or lower 
extremity trouble was claimed or found on the January 1964 
and May 1967 examinations either.  

But a veteran is not limited to inservice evidence to 
establish an inservice injury or disease.  Determinations of 
service connection are based on review of the entire evidence 
of record, with due consideration to VA's policy to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a);  see also 38 C.F.R. § 3.303(d) (post-service 
evidence may be used to establish that a disease diagnosed 
after service was incurred during service).  For example, the 
inservice incurrence requirement for service connection can 
be met if the evidence establishes continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  

The veteran testified that the numbness in his leg has been 
there since Korea.  Transcript at unnumbered 6.  A lay person 
is competent to testify about injury or symptomatology where 
the determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent when it regards features or 
symptoms of injury or illness).  A lay person thus is 
competent to say when the symptom of numbness began and when 
it has been experienced. 

As discussed above, it is the responsibility of the Board to 
weigh the evidence and determine where to give credit and 
where to withhold the same.  Evans v. West, supra.  In 
determining the weight to be assigned to competent evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor.  Caluza v. Brown, 
supra.  

The veteran's recent statements are inconsistent with the 
contemporaneous, official medical records kept during 
service.  As discussed above, four times after his service in 
Korea, the veteran was asked for his medical history and all 
four times, he indicated he had no problems with his feet.  
Moreover, the continuity of symptomatology is not shown in 
any post-service records.  He visited a podiatry clinic in 
December 2004, but a cold injury to his leg or feet was not 
discussed.  Rather, the podiatrist emphasized that this 
diabetic patient needed to inspect his feet daily due to his 
peripheral neuropathy.  

The mere absence of medical treatment does not, by itself, 
establish that lay testimony is not credible.  Buchanon v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  
Similarly, just because a veteran stands to gain monetary 
benefits from the evidence is not enough to ignore a 
veteran's testimony.  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  

But here, there is more than just the absence of treatment 
records.  The veteran was given four physical examinations 
during service where he was asked to provide an accurate 
medical history.  In all of those reports, he positively 
asserted that there were no problems with his feet.  In all 
four medical history reports, he failed to note any numbness 
in his legs.  After service, the medical treatment of his 
lower extremities focuses on the peripheral neuropathy 
arising from his diabetic condition and contains no 
discussion of cold injury.  Moreover, the absence of 
credibility concerning his testimony about having 
participated in Operation TEAPOT raises a logical inference 
that the veteran's personal interest in obtaining 
compensation benefits is greater than his veracity.  The 
Board therefore finds that the contemporaneous medical 
records reflecting no problems with the lower extremities are 
more credible than the veteran's testimony provided more than 
sixty years after the fact, which is given for the purpose of 
qualifying for compensation benefits.  Thus, no cold injury 
to the lower extremities was incurred during service.  

Finally, no medical professional has connected any current 
disability of the veteran's lower extremities to his active 
military service.  With none of the three requirements for 
service connection met here, service connection must be 
denied.  And since the only evidence supporting the claim was 
assigned little weight, there is no reasonable doubt to 
resolve on this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

II.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's September 2005 letter describing the evidence needed 
to support the veteran's claim was timely mailed long before 
the February 2006 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
September 2005 letter because his service-connection claims 
were denied, thus rendering moot all issues related to the 
implementation of a service-connection award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder, which contained his service 
treatment records, obtaining his service personnel records, 
obtaining his VA medical treatment records, and conducting a 
C&P examination with respect to his claim for service 
connection for residuals of cold injury to his lower 
extremities. 

No C&P examination was provided with respect to the veteran's 
prostate cancer claim.  Pursuant to 38 C.F.R. § 3.159(c)(4), 
VA will provide a medical examination if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).  

Here, the record established the first requirement because 
the veteran has a current prostate cancer disability.  But, 
as discussed above, since the veteran's claim of radiation 
exposure was contradicted by numerous documents in his 
service personnel file, an inservice event, injury, disease 
has not been established.  In addition, only the lay 
statements by the veteran indicate that the veteran's 
prostate cancer may be associated with his military service.  
Since he is not competent to provide such a nexus opinion, 
the third factor also is not shown on this record.  As a 
result, VA had no duty to provide a medical examination to 
the veteran with respect to his prostate cancer.  


ORDER

Service connection for prostate cancer is denied.  

Service connection for residuals of cold injury to the lower 
extremities is denied.  


REMAND

In July 2005, the RO issued a rating decision denying the 
veteran's claim for entitlement to service connection for 
PTSD.  The veteran was notified of that adverse decision in 
July 2005.  In August 2005, the veteran submitted a VA 
Form 21-4138 (Statement in Support of Claim) in which he 
sought service connection for residuals of cold injury to the 
lower extremities.  In the last paragraph of that document, 
the veteran asked that his rating of June 2005 be 
reconsidered as he felt he should have been rated at least 
50 percent for PTSD.  He then stated that if that would not 
be the case, he wanted to be scheduled for a hearing before a 
Decision Review Officer for a de novo review of his claim.  
It appears from these statements that the veteran is 
expressing his disagreement with the July 2005 rating 
decision on the PTSD claim.  Yet, the claims folder does not 
show that a statement of the case (SOC) was issued on the 
PTSD claim.  

In Manlincon v. West 12 Vet. App. 238 (1999), the court held 
that when an appellant files a timely notice of disagreement 
and there is no issuance of an SOC, the Board should remand, 
rather than refer, the issue to the RO for the issuance of an 
SOC.  

Accordingly, the case is REMANDED for the following action:

Provide the veteran with a hearing before 
a decision review officer and issue a 
statement of the case concerning the 
veteran's disagreement with the denial of 
his claim for entitlement to service 
connection for PTSD.  He should be 
informed that a timely substantive appeal 
must be filed to perfect his appeal as to 
this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


